Judgment, Supreme Court, New York County (John Bradley, J.), rendered May 16, 1994, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him, as a second felony offender, to concurrent terms of 8 to 16 years and 5 to 10 years, respectively, unanimously affirmed.
The court properly precluded defendant from introducing extrinsic evidence of an alleged prior inconsistent statement made by the complainant concerning a purely collateral matter (see, People v Duncan, 46 NY2d 74, cert denied 442 US 910). Defendant’s remaining claims are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find them to be without merit. We note that the complainant’s allegedly inconsistent statement was disclosed to defendant in a timely fashion and that there was no prosecutorial misconduct in connection therewith (see, People v Fisher, 244 AD2d 191; People v Kitchen, 162 AD2d 178, lv denied 76 NY2d 941).
Concur — Milonas, J. P., Rosenberger, Ellerin and Tom, JJ.